Citation Nr: 0122248	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  99-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to increased disability evaluation for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions in June 1996 by the Chicago, Illinois 
Department of Veterans Affairs Regional Office (VARO), 
granting service connection for posttraumatic stress disorder 
(PTSD) with a 30 percent disability rating assigned, and 
denying service connection for back injury with arthritis.

The Board notes that in a February 1999 rating decision, the 
RO characterized the claim for entitlement to service 
connection for degenerative changes of the lumbar spine, as a 
petition to reopen the claim based on new and material 
evidence.  After review of the record, the Board notes that 
the issue remains one of entitlement to service connection 
for degenerative changes of the lumbar spine (back injury), 
since this decision never attained finality pursuant to 
38 C.F.R.§§ 20.302, 20.1103 (2000).


REMAND

Prior to the determination of a claim on the merits, VA has a 
duty to insure that the veteran is provided full due process. 
38 C.F.R. § 3.103 (2000).  One due process protection is that 
of notice.  This includes issuance of a statement of the case 
which provides a summary of the evidence relating to the 
issue on appeal, 38 C.F.R. § 19.29 (2000), and the issuance 
of a supplemental statement of the case when additional 
pertinent evidence is received after a statement of the case, 
or the most recent supplemental statement of the case has 
been issued. 38 C.F.R. § 19.31 (2000).  In light of the 
above, a remand of this case is necessary to ensure 
procedural due process. 38 C.F.R. §§ 19.31, 19.37 (2000); See 
also 38 C.F.R. § 19.9 (2000) (If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction).

Review of the record reveals that in March 1997, less than 
one year after notification of the June 1996 rating decision, 
the veteran submitted a Statement in Support of Claim stating 
"I am requesting reconsideration for the issue of service 
connected (sic) for back condition with arthritis, which was 
denied."  Notably, this March 1997 request for 
"reconsideration" of the determination of service 
connection for back injury was made well within the one-year 
period after mailing of notification, after which a decision 
becomes final under 38 C.F.R. §§ 20.1103, 20.302 (2000).

The record reflects that in November 1998, the RO issued a 
deferral of the June 1996 rating decision on the back injury 
issue pending additional development.  In February 1999, the 
RO confirmed the June 1996 disability evaluation of 30 
percent for PTSD, and denied service connection for 
degenerative changes of lumbar spine on the basis that new 
and material evidence had not been submitted sufficient to 
reopen the claim for service connection, which presupposes 
finality of the determination.  There is no indication in the 
record that a statement of the case was ever issued with 
respect to the issue of service connection for back injury.

In March 1999, the veteran filed a notice of disagreement 
referencing the PTSD 30 percent disability rating only, and 
in May 1999, the RO issued a statement of the case addressing 
only the PTSD issue.  Then in July 1999, the veteran filed a 
notice of appeal, requesting review of both issues: the 30 
percent rating evaluation for PTSD, and the denial of service 
connection for degenerative changes of lumbar spine.  In 
August 1999, the RO issued a statement of the case on the 
question of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a lumbar spine disorder.  In November 1999, 
the RO issued supplemental statements of the case referencing 
both issues, but the lack of a substantively detailed 
analysis as required by 38 C.F.R. § 19.29 (2000), forestalls 
any determination of its sufficiency as a statement of the 
case with respect to the issue of the back disability.

Significantly, from the time of his March 1997 rating 
decision, the veteran continued to submit additional evidence 
by way of VA and private medical records, social security 
records, and lay statements, in support of his claim for 
service connection for degenerative changes of the lumbar 
spine ("back injury"), which the RO reviewed beginning in 
February 1999, under the new and material evidence standard.  
The Board concludes that the veteran adequately indicated his 
disagreement with the June 1996 rating decision, in his March 
1997 request for "reconsideration," and to interpret his 
request as anything other than a notice of disagreement is to 
put form over substance.  Under 38 C.F.R. 3.103 (2000), an 
appellant's filing a notice of disagreement entitles him to a 
statement of the case for assistance in perfecting an appeal.

The Board has recharacterized the issue to reflect this March 
1997 request for reconsideration as a timely filed notice of 
disagreement.  Accordingly, the determination never attained 
finality under 38 C.F.R. § 20.1103(2000).  Additionally, the 
Board notes that the review for reopening of claims is of 
more limited evidentiary scope than that undertaken with 
respect to service connection.  Consequently, the Board finds 
that the veteran's right to due process, notice and 
assistance in the development of his claims would have been 
prejudiced in the absence of the corrective action directed 
by this remand. See 38 C.F.R. § 19.29, 19.30 (2000).

In an April 2001 hearing before the Board, the veteran and 
his representative asserted, and the record confirms, that 
his last medical examination for PTSD was in 1996.  The 
veteran testified that he is unable to work because of the 
PTSD.  In light of the above, the Board is of the view that a 
VA examination for the purpose of determining the current 
severity of the veteran's PTSD would be helpful to an 
equitable disposition of this matter. Littke v. Derwinski, 1 
Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 
(1991).

In light of the above, remand is necessary for current 
medical examinations of both the veteran's back injury, and 
PTSD.  The RO should then review the entire claim for service 
connection for degenerative changes of lumbar spine, on the 
merits. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.103 
(2000).

The Board notes that during the pendency of this claim, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date. See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2096-2099 (2000).  
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The new law and regulations contain revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  Furthermore, the Secretary is required to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  The RO has not yet considered the 
veteran's claim in the context of the new law.  Nor has the 
veteran had an opportunity to address his claim in that 
context.  In view of the above, the RO will have the 
opportunity to comply with the new law, and to avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran is hereby advised that in keeping with the VA's 
duty to assist, under Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991), the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  Hence, the veteran is put 
on notice that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R.§ 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, particularly to include any from 
VA medical facilities or those held by other governmental 
entities.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998);  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
developmental action required by the 
Veterans Claims Assistance Act of 2000 and 
the recently promulgated regulations.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  The RO should ask the veteran, with the 
assistance of his representative, to 
provide dates, locations and names of all 
providers where he has been treated for his 
degenerative changes of lumbar spine (back 
injury), and for PTSD.  The RO should make 
arrangements to obtain and associate with 
the claim file, all medical reports not 
currently of record, from all sources 
reported by the veteran.  Efforts to obtain 
these records should be documented and any 
evidence received in response to these 
requests should be associated with the 
claims folder.

3.  After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for appropriate 
VA examinations to obtain current 
evaluations of his back injury and PTSD 
disabilities.  The entire claims folder to 
include a complete copy of this remand must 
be made available to, and reviewed by the 
examiners.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings should be 
reported in detail.

4.  The examiner is specifically requested 
to provide a complete evaluation of the 
veteran's current back disability and offer 
a specific medical opinion as to its 
etiology and onset.  The opinion should 
also specifically state whether the current 
disability is, as likely as not, 
attributable to military service.

5.  All examination findings, along with a 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report.  If no 
causal link to military service is found, 
such findings and conclusions should also 
be affirmatively stated.

6.  The RO must then readjudicate the 
veteran's claim for service connection for 
degenerative changes of lumbar spine on the 
merits, taking into account all evidence in 
the claim file, submitted in support of 
that claim, specifically to include all 
evidence since the March 1997 rating 
decision.  If any benefit remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, fully cites applicable legal 
provisions, and provides detailed reasons 
and bases for the decision reached, and the 
veteran should be afforded a reasonable 
period of time in which to respond.  
Thereafter, and in accordance with the 
current appellate procedures, the claims 
folder should be returned to the Board for 
completion of appellate review.

8.  The veteran should likewise be afforded 
a VA psychiatric examination to determine 
the nature and severity of current PTSD.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), be 
provided to the VA examiner who is 
designated to examine the veteran, so that 
the examiner can review the veteran's 
pertinent medical history and 
circumstances.  The examiner should use the 
diagnostic criteria of the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), as well as schedular 
rating criteria.  The report of the 
examination must include the rationale 
underlying all opinions expressed, and 
include the frequency, severity, and 
duration of psychiatric symptoms, the 
length of remission, and the veteran's 
capacity for adjustment during any periods 
of remission.  The examiner should provide 
an opinion as to the extent of occupational 
and social impairment, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

9.  The RO should afford the veteran the 
opportunity to submit additional evidence 
and information in support of his claim for 
an increased disability evaluation for 
PTSD.  The veteran should provide as much 
detailed information as possible including 
the dates, places, and detailed 
descriptions of events, because without 
such details an adequate search for 
verifying information cannot be conducted.

10.  All examination findings, along with a 
complete rationale for each opinion 
expressed and conclusion reached should be 
set forth in a typewritten report.  If no 
increase in severity of PTSD is found, such 
findings and conclusions should also be 
affirmatively stated.

11.  The RO should then readjudicate the 
claim for an increased rating for PTSD to 
include consideration of all applicable 
schedular rating criteria.  The RO should 
provide adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing all 
issues and concerns that were noted in this 
REMAND

To help avoid future remand, the RO should ensure that all 
requested development has been completed (to the extent 
possible) in compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient manner, it must 
be returned to the examiner for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The purpose of 
this REMAND is to accomplish additional development and 
adjudication, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




